DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/4/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 8, 9, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 2017/0097753 A1) in view of Fateh (US 2016/0131908 A1).
In regard to claims 2 and 11, Bailey et al discloses a wearable head device, and corresponding method, (page 4, sections [0033-0036], Figure 1, “100”) comprising: a frame (Figure 1, “100”) adapted to position a display in front of an eye of a user of the wearable head device (Figure 1, “111”), the display comprising a lower optics module coupled to the frame, the lower optics module comprising a partially transmissive optical element (Figure 1, “111”); and one or more sensors configured to provide sensor input (page 4, section [0053], Figure 1, “117”); wherein the display is in communication with one or more processors (page 7, section [0058], Figure 1, “112”) configured to: receive user input from the user via a user interface external to the wearable head device, present control instructions to a device external to the wearable head device , the control instructions based on the sensor input and on the user input, receive device input from the device external to the wearable head device, and present, via the display, graphical content based on the device input (page 6, section [0050] – page 7, section [0057], Figure 2, “220” & Figure 3), but does not specifically disclose a light source configured to provide illuminating light to an upper optics module coupled to the frame and configured to provide image light to the lower optics module.
Within the same field of endeavor, Fateh teaches that it is desirable for wearable head devices to comprise light sources configured to provide illuminating light to an upper optics module coupled to the frame and configured to provide image light to the lower optics module for the purpose of improving the effectiveness of an HMD and the 
Regarding claims 8 and 17, Fateh discloses wherein the user interface comprises a user interface of a dedicated input device (page 1, section [0010]).  
Regarding claim 9 and 18, Fateh discloses (page 1, section [0011]).  


Allowable Subject Matter
Claims 3-7, 10, 12-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 3: a wearable head device as claimed, specifically wherein the device external to the wearable head device comprises a mobile phone.
The prior art fails to teach a combination of all the claimed features as presented in claim 4: a wearable head device as claimed, specifically wherein the device external to the wearable head device comprises a vehicle.  

The prior art fails to teach a combination of all the claimed features as presented in claim 6: a wearable head device as claimed, specifically wherein the device external to the wearable head device comprises a database.  
The prior art fails to teach a combination of all the claimed features as presented in claim 7: a wearable head device as claimed, specifically wherein the user interface comprises a user interface of a mobile phone.  
The prior art fails to teach a combination of all the claimed features as presented in claim 10: a wearable head device as claimed, specifically wherein the one or more processors are further configured to determine a device type of the device external to the wearable head device, and wherein presenting the graphical content comprises presenting the graphical content based on the determined device type.  
The prior art fails to teach a combination of all the claimed features as presented in claim 12: a method as claimed, specifically wherein the device external to the wearable head device comprises a mobile phone.
The prior art fails to teach a combination of all the claimed features as presented in claim 13: a method as claimed, specifically wherein the device external to the wearable head device comprises a vehicle.  
The prior art fails to teach a combination of all the claimed features as presented in claim 14: a method as claimed, specifically wherein the device external to the wearable head device comprises a second wearable head device.  

The prior art fails to teach a combination of all the claimed features as presented in claim 16: a method as claimed, specifically wherein the user interface comprises a user interface of a mobile phone.  
The prior art fails to teach a combination of all the claimed features as presented in claim 19: a method as claimed, specifically comprising determining a device type of the device external to the wearable head device, wherein presenting the graphical content comprises presenting the graphical content based on the determined device type.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 23, 2021